NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-0603-18T1

CRAIG SASHIHARA,
Director of the New Jersey
Division on Civil Rights,             APPROVED FOR PUBLICATION

     Plaintiff-Appellant,                   October 16, 2019

                                         APPELLATE DIVISION
v.

NOBEL LEARNING
COMMUNITIES, INC.,
d/b/a CHESTERBROOK
ACADEMY,

     Defendant-Respondent.
_____________________________

           Argued September 17, 2019 – Decided October 16, 2019

           Before Judges Yannotti, Hoffman and Currier.

           On appeal from the Superior Court of New Jersey,
           Law Division, Burlington County, Docket No. L-
           2227-16.

           James R. Michael, Deputy Attorney General, argued
           the cause for appellant (Gurbir S. Grewal, Attorney
           General, attorney; Jason Wade Rockwell, Assistant
           Attorney General, of counsel; James R. Michael and
           Farng-Yi D. Foo, Deputy Attorneys General, on the
           briefs).

           Bonnie M. Hoffman argued the cause for respondent
           (Hangley Aronchick Segal Pudlin & Schiller,
              attorneys; Bonnie M. Hoffman and Andrew M. Erdlen,
              on the briefs).

        The opinion of the court was delivered by

HOFFMAN, J.A.D.

        In this appeal, we consider whether the Director of the Division of Civil

Rights (the Director) has general authority to sue in Superior Court, whether

the Superior Court may grant permanent injunctive relief on the Director 's

complaint, and whether the New Jersey Law Against Discrimination (LAD) 1

recognizes a claim for failure to contract with parents of a disabled child.

Deciding each issue in the negative, the Law Division dismissed the Director's

complaint. We affirm.

                                         I

        Defendant, a private, for-profit corporation, describes itself as "a

network of more than 180 private schools in 19 states and the District of

Columbia." Defendant owns and operates facilities at four different locations

in New Jersey, under the trade name of Chesterbrook Academy.               These

facilities admit children from the age of six weeks through six years in a day

program, "before and after care," and summer camp.



1
    N.J.S.A. 10:5-1 to -49.



                                                                         A-0603-18T1
                                        2
      M.M. (Jane),2 the child at the heart of this dispute, was born in July

2011, with Down Syndrome. In January 2012, Jane's parents enrolled her at

defendant's center in Moorestown, as part of its "Infant" program, for children

up to twelve months old. Jane eventually progressed to the "Beginner B"

program, for children between two and a half and three years old.

      When Jane turned three, she entered the "Intermediate" program, which

did not provide diapering services. 3       Defendant advised Jane's mother in

January 2015 of an April 1 deadline for Jane to be toilet trained. However,

Jane's pediatrician advised that, due to her developmental delays, Jane "will

not be able to fully potty train until age [five] or older." According to Jane 's

mother, on March 25, 2015, defendant's principal informed her that Jane

"would be dis-enrolled if not toilet trained by April 1."

      Between January 26, 2015 and March 26, 2015, defendant's employees

changed Jane's diaper twenty-two times. Jane's parents requested defendant

reassign Jane back to the Beginner B program; however, defendant declined



2
  To protect the privacy of the minor child, we use initials and a pseudonym in
place of her full name.
3
    Defendant provided diaper-changing services to children enrolled in its
"Infants," "Toddlers," and "Beginners" programs, but not to children enrolled
in its "Intermediate" and "Pre-K" programs.



                                                                        A-0603-18T1
                                        3
this request, and ultimately dis-enrolled Jane when she was not potty-trained

by defendant's April 1 deadline.

      On April 26, 2015, Jane's parents filed an administrative complaint with

the Division of Civil Rights (DCR) on behalf of Jane. The complaint alleged

defendant discriminated against Jane based on her Down Syndrome. After

substantiating the charges, the Director filed a complaint against defendant in

the Law Division. Jane's parents did not join in the complaint nor were they

named as parties.

      The Director's three-count complaint alleged defendant failed to provide

reasonable accommodations, subjected Jane to differential treatment, and

failed to contract with Jane's parents "because of Jane's disability."         The

complaint demanded injunctive relief ordering defendant: 1) to modify its

policies and procedures; 2) to cease and desist its discriminatory practices and

policies; and 3) to undergo training and monitoring for a period o f five years.

In addition, the complaint demanded compensatory damages for Jane and her

parents, punitive damages for the Director, civil penalties, fees and costs.

      In December 2016, defendant filed a motion for partial dismissal for

failure to state a claim based on three grounds: 1) the Director lacked authority

to file an action in Superior Court for compensatory damages for non -party

private citizens, punitive damages for himself, or penalties; 2) Jane 's parents



                                                                          A-0603-18T1
                                        4
are not "aggrieved" persons under the LAD; and 3) the LAD does not

recognize claims of discrimination arising from refusing to do business with a

person on the basis of the person's child's disability. The motion judge granted

the motion, based on the first and third arguments.

      Defendant later filed a motion for summary judgment on the injunctive

relief claims, which the motion judge granted. The judge held that under the

LAD, the Superior Court cannot issue permanent injunctive relief; instead,

N.J.S.A. 10:5-14.1 "only allows [the Director] to seek temporary injunctive

relief that preserves the status quo pending the outcome of an administrative

hearing." Because the Director chose to pursue an action in Superior Court

rather than an administrative action, and because "the circumstances that

potentially warranted an injunction against discrimination no longer exist," the

motion judge concluded the Director's claim for injunctive relief was moot.

This appeal followed.

                                       II

      We review a motion to dismiss de novo.          We examine "the legal

sufficiency of the facts alleged on the face of the complaint, doing so with

liberality, and [accord] every reasonable inference to the plaintiffs." Borough

of Seaside Park v. Comm'r of N.J. Dep't of Educ., 432 N.J. Super. 167, 200

(App. Div. 2013) (citing Printing Mart-Morristown v. Sharp Elecs., 116 N.J.



                                                                        A-0603-18T1
                                       5
739, 746 (1989)). The essential test is "whether a cause of action is 'suggested'

by the facts." Printing Mart, 116 N.J. at 746 (quoting Velantzas v. Colgate-

Palmolive, 109 N.J. 189, 192 (1988)).         Nonetheless, we will dismiss the

pleading "if it states no basis for relief and discovery would not provide one."

Rezem Family Assocs. v. Borough of Millstone, 423 N.J. Super. 103, 113

(App. Div. 2011).

        The Director argues that two bases support his filing of this claim in

Superior Court. One is statutory; the other concerns the DCR's authority under

the doctrine of parens patriae. We address each argument in turn.

                                        A

        Pursuant to N.J.S.A. 10:5-13, "Any person claiming to be aggrieved by

an unlawful employment practice or an unlawful discrimination may,

personally or by an attorney-at-law, make, sign and file with the division a

verified complaint . . . ." (emphasis added). Further, "The Commissioner of

Labor     and     Workforce   Development,    the   Attorney   General,   or    the

Commissioner of Education may, in like manner, make, sign and file such

complaint." Ibid. Likewise, "Any complainant may initiate suit in Superior

Court under this act without first filing a complaint with the division or any

municipal office." Ibid. (emphasis added). However,

                At any time after 180 days from the filing of a
                complaint with the division, a complainant may file a

                                                                          A-0603-18T1
                                         6
            request with the division to present the action
            personally or through counsel to the Office of
            Administrative Law. Upon such request, the director
            of the division shall file the action with the Office of
            Administrative Law, provided that no action may be
            filed with the Office of Administrative Law where the
            director of the division has found that no probable
            cause exists to credit the allegations of the complaint
            or has otherwise dismissed the complaint.

            [N.J.S.A. 10:5-13]

Because the statute specifically permits any "person" and also the Attorney

General to file a verified complaint with the Division, and then permits any

"complainant" to file directly in Superior Court, the Director maintains the

statute enables him to file a complaint in Superior Court.

      Since rules of statutory construction require that different words hav e

different meanings, the Director argues the term "complainant" must mean

something different than "person." See GE Solid State, Inc. v. Director, Div.

of Taxation, 132 N.J. 298, 307-08 (1993). Thus, according to the Director,

"complainant" includes "not only individual 'persons,' but also the Attorney

General (acting through the Director) and the Commissioners of Education and

Labor."

      In making her decision, the motion judge looked to the Rules of Practice

and Procedure governing "all proceedings in the Division of Civil Rights."

N.J.A.C. 13:4-1.1. The Rules define "complainant" as "any person filing a



                                                                       A-0603-18T1
                                       7
verified complaint alleging discrimination under the [LAD] . . . ." N.J.A.C.

13:4-1.4. (emphasis added). The judge then examined the definition "person"

contained in the LAD, which "includes one or more individuals, partnerships,

associations,   organizations,    labor       organizations,   corporations,   legal

representatives, trustees, trustees in bankruptcy, receivers, and fiduciaries."

N.J.S.A. 10:5-5(a).    Because the statutory definition did not reference the

Director, the motion judge concluded the Director could not constitute a

complainant.

      The Director emphasizes the definition section of the LAD does not

precisely define "person"; instead, the statute merely uses the term "includes,"

suggesting that other individuals or organizations could constitute "persons."

Defendant counters that the Director cannot be considered a complainant under

N.J.S.A. 10:5-13. Defendant argues that because an aggrieved person may file

in the Division, the section of the statute requiring the Division to notify the

"complainant" on a form made by the Director, of the complainant's rights

under the act, would create a patently absurd result. See N.J.S.A. 10:5-13

("Upon receipt of the complaint, the division shall notify the complainant on a

form promulgated by the director of the division and approved by the Attorney

General of the complainant's rights under this act. . . . "). Likewise, the statute

also would reach an absurd result by requiring the Director to seek permission



                                                                           A-0603-18T1
                                          8
from his own agency before filing the claim with the OAL. Ibid. ("At any

time after 180 days from the filing of a complaint with the division, a

complainant may file a request with the division to present the action

personally or through counsel to the Office of Administrative Law."). We find

defendant's argument persuasive.

        While the Director argues that reading the statute to prevent him from

filing in Superior Court itself reaches an absurd result, the language of the Act

supports this interpretation.      In fact, the language of the Act specifically

references several instances where the Director may file in Superior Court;

however, none apply here. For instance, the Director may file in Superior

Court    to   seek   preliminary    injunctive   relief,   to   adjudicate   housing

discrimination matters, and to enforce orders entered in administrative

proceedings. See N.J.S.A. 10:5-14.1; 10:5-16; 10:5-19.

        Further, taking the statutory scheme as a whole, as we must, we

conclude defendant's interpretation should prevail. See Chasin v. Montclair

State Univ., 159 N.J. 418, 427 (1999) (citing Zimmerman v. Municipal Clerk

of Twp. of Berkeley, 201 N.J. Super. 363, 368 (App. Div. 1985)). The statute

does not provide for the Director to turn to the Superior Court in every case.

Instead, it spells out specific instances, and this case does not constitute such

an instance. Further, defendant's interpretation avoids the absurdity of the



                                                                             A-0603-18T1
                                          9
Director needing to provide notice to himself of his rights or needing to seek

his own permission to proceed to the OAL.

                                      B

      The parens patriae doctrine likewise does not provide a basis for the

Director to file suit in Superior Court in this case. "Parens patriae refers to 'the

state in its capacity as provider of protection to those unable to care for

themselves.'"    Hojnowski v. Vans Skate Park, 187 N.J. 323, 333 (2006)

(quoting Black's Law Dictionary 1144 (8th ed. 2004)). The power arises from

the "inherent equitable authority of the sovereign to protect those persons . . .

who cannot protect themselves . . . ." In re D.C., 146 N.J. 31, 47-48 (1996).

      Parens patriae does not apply here because it exists to help those unable

to protect themselves.    In this case, the LAD gives those who have been

discriminated unlawfully against the authority to protect themselves by filing

causes of action. In fact, Jane's parents demonstrated this ability by filing their

verified complaint with the DCR less than one month after defendant dis -

enrolled Jane.

      The Director's complaint also alleged a cause of action based on

defendant's failure to contract with Jane's parents due to Jane's disability. See

N.J.S.A. 10:5-12 (l). The motion judge rejected this count on a motion to

dismiss.



                                                                           A-0603-18T1
                                          10
      The LAD makes it unlawful for any person to refuse to "contract with"

or

            provide goods, services or information to, or
            otherwise do business with any person on the basis of
            the race, creed, color, national origin, ancestry, age,
            pregnancy or breastfeeding, sex, gender identity or
            expression, affectional or sexual orientation, marital
            status, civil union status, domestic partnership status,
            liability for service in the Armed Forces of the United
            States, disability, nationality, or source of lawful
            income used for rental or mortgage payments of such
            other person or of such other person's spouse,
            partners, members, stockholders, directors, officers,
            managers, superintendents, agents, employees,
            business associates, suppliers, or customers.

            [N.J.S.A. 10:5-12(l)]
      The statute, despite listing multiple classes of persons, does not name

"child" as one of the protected persons. The Director argues that children

should be included based on "the broad wording used by the Legislature." The

Director argues the legislature's use of the word "spouse" also encompasses the

term "family." This interpretation ignores established case law that courts

should apply a word's ordinary meaning unless there is a clear indication

otherwise. DiProspero v. Penn, 183 N.J. 477, 492 (2005); Rubin v. Chilton,

359 N.J. Super. 105, 110 (App. Div. 2003).

      The Director relies on J.T.'s Tire Services, Inc. v. United Rentals North

America, Inc., 411 N.J. Super. 236 (App. Div. 2010). In that case, a female



                                                                       A-0603-18T1
                                      11
business owner pursued a failure to contract claim when another business

withheld payments and threatened to withdraw its purchases unless the female

owner engaged in a sexual relationship. Id. at 238. But that case did not deal

with extending section (l) liability based on one's child. Rather, it concerned

discrimination on the basis of sex, where quid pro quo sexual harassment had

long been illegal. Id. at 241-43.

      The Director also cites Craig v. Suburban Cablevision, 140 N.J. 623

(1995), for the proposition that "friends and family associated with an

individual who complained of sexual harassment are also protected against

retaliation." In Craig, the Court answered the question of whether co-workers

have standing to sue for retaliatory discharge after the employer instituted

sweeping changes – including firing an entire department – in response to a

sexual harassment suit; however, Craig concerned retaliation claims, rather

than failure to contract claims. Id. at 630. In addition, the co-workers were

explicitly protected under the retaliation statute because, as the complaint

alleged, they "aided or encouraged" the employee who filed the original

harassment suit. Ibid. The plain language of the statute protects those who aid

or encourage reporting; however, the Court did not expand the protected

categories, as the Director suggests here.




                                                                       A-0603-18T1
                                       12
      The Director further asserts the motion judge failed to address the

argument that the case could be viewed in the context that Jane is actually the

"customer" defendant discriminated against. However, the Director did not

raise this argument in the complaint, which only addressed defendant's failure

to contract with Jane's parents.     We therefore affirm the dismissal of the

Director's claim for failure to contract.

                                        III

      The Director also challenges the motion judge's summary judgment

dismissal of his demand for injunctive relief. We review a grant of summary

judgment de novo and apply the same standard under Rule 4:46-2(c) that

governs the motion court. Oyola v. Xing Lan Liu, 431 N.J. Super. 493, 497

(App. Div. 2013) (citing Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520,

539-40 (1995)).     We view all the evidentiary materials before the Law

Division on the motion, including the facts and inferences therefrom, in the

light most favorable to the non-moving party. Estate of Hanges v. Metro.

Prop. & Cas. Ins., 202 N.J. 369, 374 (2010).

      The Director sought injunctive relief pursuant to N.J.S.A. 10:5-14.1,

which states:

            At any time after the filing of any complaint the
            Attorney General may proceed against any person in a
            summary manner in the Superior Court of New Jersey
            to compel compliance with any of the provisions of

                                                                       A-0603-18T1
                                        13
            this act, or to prevent violations or attempts to violate
            any such provisions, or attempts to interfere with or
            impede the enforcement of any such provisions or the
            exercise or performance of any power or duty
            thereunder.
      Specifically, the Director sought an injunction to prevent defendant from

engaging in discriminatory conduct, require defendant to modify its practices

and policies to ensure there is no further discrimination, and require defendant

to submit to training and monitoring for five years.

      The Director argues the trial court's ruling that injunctive relief must

occur during a pending administrative action rewrites the statute. However,

the corresponding regulation supports reading the statute to apply only to

temporary injunctive relief during a pending administrative action.          The

regulation provides, in pertinent part:

            If the Director determines that the interests of the
            complainant may be irreparably damaged by the lapse
            of time before a hearing could be scheduled or
            between the scheduling of a hearing and the ultimate
            disposition of the matter in the Division, he or she
            shall instruct the attorney for the Division to seek such
            temporary injunctive relief in the Superior Court of
            New Jersey, pursuant to N.J.S.A. 10:5-14.1, as may be
            appropriate to preserve the rights of the complainant.

            [N.J.A.C. 13:4-11.3]

      Further, N.J.S.A. 10:5-14.1 only authorizes relief in a summary

proceeding. Summary proceedings must conform to the procedures outlined in



                                                                        A-0603-18T1
                                          14
Rule 4:67-1(a), which require the action begin with the filing of an order to

show cause and to follow certain time periods.       It also contemplates an

abbreviated discovery schedule.    See R. 4:67-2(b).    The Director did not

follow the enumerated procedures, and does not even argue that he did.

      Instead, the Director argues that the statute's use of the word "may"

gives the Director authority to proceed with either a plenary action or a

summary action. However, a plain reading of the statute does not support this

interpretation; instead, it simply allows the Director the option to file the

summary action or not file the summary action. See O'Connell v. State, 171

N.J. 484, 488 (2002) (holding courts "may neither rewrite a plainly-written

enactment of the Legislature nor presume that the Legislature intended

something other than that expressed by way of the plain language").

      Affirmed.




                                                                         A-0603-18T1
                                     15